Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 09/22/21.
3.	Claims 6-7, 9-14, 19 & 22-24 are under examination.
4.	Claims 6, 9-10, 13, 19 & 22-23 are amended.
5.	Claims 1-5, 8, 15-18, 20-21 & 25 are canceled.



Response to Arguments
6.	Applicant’s amendment filed on 09/22/21, with respect to claims 6-7, 9-14, 19 & 22-24 are rejected under 103 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
7.	Applicant’s amendment filed on 09/22/21, with regards to specification objection (abstract & Title) has been fully considered and is persuasive. Therefore, the specification objection has been withdrawn.
8.	Applicant’s amendment filed on 09/22/21, with regards to claim objection (Claims 16 & 19) has been fully considered and is persuasive. Therefore, the claim objection has been withdrawn.


Allowable Subject Matter
6-7, 9-14, 19 & 22-24 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Lee et al. 2010/0061351 A1 (Title: Multi-coexistence communication system based on interference-aware environment and method for operating the same) (See abstract, Para. 0005 & 0049).
B.	Nazar et al. 2014/0256341 A1 (Title: Interference management and interference alignment in wireless networks) (See abstract, Para. 0068-0069 & 0082).
C.	Ribeiro al. 2010/0093364 A1 (Title: Method and apparatus for providing interference measurements for device-to-device communication) (See abstract, Para. 0008-0010 & 0031-0032).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469